 1
 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   ARDEN FAIR ASSOCIATES, L.P., a                      Case No. 2:18-cv-01934-TLN-KJN
     California Limited Partnership,
12                                                     ORDER RE: STAY OF ACTIONS IN CASE
                        Plaintiff,                     AND FURTHER EXTENSION OF TIME TO
13                                                     RESPOND
     v.
14
     SEARS, ROEBUCK AND CO., a New
15   York Corporation; SRC FACILITIES LLC,
     a Delaware Limited Liability Company;
16   WELLS FARGO BANK, N.A., a national
     banking association; UBS A.G., a
17   Switzerland foreign stock corporation;
     SRC COMMERCIAL MORTGAGE
18   TRUST 2003-A,
19                      Defendants.
20

21           On October 17, 2018, defendant Sears, Roebuck, and Company filed a Notice of
     Bankruptcy Filing and Imposition of Automatic Stay. (ECF No. 18.) On October 26, 2018, the
22   parties filed a Stipulation for Stay of Actions in this Case and Further Extension of Time to
     Respond. (ECF No. 19.)
23          PURSUANT TO STIPULATION, IT IS SO ORDERED THAT:
24          1. All actions in the above-captioned case are stayed for a period of six months.
25          2. The deadline for all defendants to respond to the complaint is extended to and including
26              May 1, 2019.
27          3. The deadline for all parties to satisfy their respective initial disclosure obligations under
28
                                                       -1-
          ORDER RE STAY OF ACTIONS IN CASE AND FURTHER EXTENSION OF TIME TO RESPOND 2:18-CV-01934-TLN-KJN
                                                                                               3295.011-2719157.1
 1              Rule 26(a) is extended to and including May 9, 2019.

 2          4. The deadline for all parties to make their report to the Court outlining their discovery

 3              plan under Rule 26(f)(2) is extended to and including May 9, 2019.

 4          5. This stipulation is without prejudice to any of the stipulating parties seeking relief from

 5              stay in the Bankruptcy Case or later taking the position that the stay never applied to

 6              SRCF and/or UBS.

 7

 8   Dated: October 30, 2018
 9

10

11                                         Troy L. Nunley
                                           United States District Judge
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                     -2-
        ORDER RE STAY OF ACTIONS IN CASE AND FURTHER EXTENSION OF TIME TO RESPOND 2:18-CV-01934-TLN-KJN
